Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 1 of 23




                    Exhibit 38
Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 2 of 23




  24
  I o~     kВу                   Reg. v. Shivpuri (H.L.(E.))                       [1987]
  o~ Cl~s~te~n
   with the Lord Chancellor's view. Otherwise I agree with the reasons                      A
   given by my noble and learned friend, Lord Bridge.

                                          Appeal against conviction dismissed.
                                          Costs of appellant and respondent to
                                            be paid out of central funds.

         Solicitors: Francis & Co., Cambridge; Solicitor, Customs and Excise.               B

                                                                           C. T. В.



                                                                                            C


                                     HOUSE OF LORDS

  SOUTH CAROLINA INSURANCE CO.                                        . REsrоNDENтs
                                            AND                                             D
  ASSURANTIE MAATSCHAPPIJ "DE ZEVEN
     PROVINCIEN" N.V.                                                      APPELLANTS
  SOUTH CAROLINA INSURANCE CO.                                        .   R ESPONDENTS
                                            AND
  AL AHLIA INSURANCE CO.                  AND   A NOTHER                   APPELLANTs
                                                                                            E

  1986      May 6, 7;           Lord Bridge of Harwich, Lord Brandon of Oakbrook,
           July 29                   Lord Brightman, Lord Mackay of Clashfern and
                                                            Lord Goff of Chieveley

                 Injunction Jurisdiction     to   grant—Foreign    proceedings Action       F
                     brought in England—Defendants lodging petition in United States
                     court for pre-trial discovery—Whether defendants to be restrained
                      from proceeding with petition under court's inherent jurisdiction
                         The plaintiffs were an American insurance company, and,
                     having reinsured the liability of another American insurance
                     company, U.N.I., they reinsured the risk with the defendants in
                     London. The plaintiffs claimed under the contract of reinsurance
                     and, when the defendants disputed liability, they brought              G
                     proceedings in the Commercial Court. Before the defence was
                     served, the defendants lodged a petition in a United States
                     district court seeking, inter alia, an order for pre-trial discovery
                     of documents relevant to the claim and the plaintiffs' contract of
                     reinsurance with U.N.I., against persons resident in the United
                     States, who were not parties to the English action. On the
                     plaintiffs' application in the Commercial Court, the judge made        H
                     an order restraining the defendants from taking any further step
                     in   the American proceedings or enforcing any order           made
                     therein. On appeal by the defendants, the Court of Appeal
                     dismissed the appeal.
    Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 3 of 23




                                                                                25
    1 A.C.             South Carolina Co. v. Assurantie N.V. (H.L.(E.))
A           On appeal by the defendants:—
            Held, allowing the appeal, that although the power of the
        High Court to grant injunctions, which was a statutory, power
        conferred by section 37(1) of the Supreme Court Act 1981, was
        very wide it was limited, save for two exceptions irrelevant to
        the present proceedings, to the situations (Lord Mackay of
        Clashfern and Lord Goff of Chieveley dubitante) (i) where one
        party to an action could show that the other party had either
B       invaded, or threatened to invade, a legal or equitable right of
        the former for the enforcement of which the latter was amenable
        to the jurisdiction of the court, and (ii) where one party to an
        action had behaved, or threatened to behave, in an unconscion-
        able manner; that in the circumstances the plaintiffs had failed
        to show either that the defendants' conduct towards the plaintiffs
        was amenable to the jurisdiction of the court, or that it was
C       unconscionable in the sense that it interfered with the due
        process of the High Court's jurisdiction, and that, accordingly,
        the injunctions granted would be discharged (post, pp. 31с—D,
        39нØD, 41А—D, 44А—В, C—D, e, F).
            Siskina (Owners of cargo lately laden on board) v. Distos
        Compania Naviera S.A. [1979] A.C. 210, H.L.(E.); Castanho v.
        Brown & Root (U.K.) Ltd. [1981] A.C. 557, H.L.(E.) and
        British Airways Board v. Laker Airways Ltd. [1985] A.C. 58,
D       H.L.(E.) applied.
            Per Lord Goff of Chieveley. I am reluctant to accept the
        proposition that the power of the court to grant injunctions is
        restricted to certain exclusive categories. That power is unfettered
        by statute and it is impossible at the present time to foresee
        every circumstance in which it may be thought right to make
        the remedy available (post, p. 44о).
            Decision of the Court of Appeal [1986] Q.B. 348; [1985] 3
B       W.L.R. 739; [1985] 2 All E.R. 1046 reversed.

        The following cases are referred to in their Lordships' opinions:
        Bank of Tokyo Ltd. v. Karoon (Note), post, p. 45; [1986] 3 W.L.R. 414;
             [1986] 3 All E.R. 468, C.A.
        British Airways Board v. Laker Airways Ltd. [1985] A.C. 58; [1984] 3
F            W.L.R. 413; [1984] 3 All E.R. 39, H.L.(E.)
        Castanho v. Brown & Root (U.K.) Ltd. [1981] A.C. 557; [1980] 3 W.L.R.
             991; [1981] 1 All E.R. 143, H:L.(E.)
        Court of Commissioner of Patents for Republic of South Africa, In re (1980)
             88 F.R.D. 75
        Deere (John) Ltd. and Deere & Co. v. Sperry Corporation (1985) 754 F. 2d
             132
        MacShaппon v. Rockware Glass Ltd. [1978] A.C. 795; [1978] 2 W.L.R. 362;
G            [1978] 1 All E.R. 625, H.L.(E.)
        Siskinа (Owners of cargo lately laden on board) v. Distos Compania Naviera
             S.A. [1979] A.C. 210; [1977] 3 W.L.R. 818; [1977] 3 All E.R. 803,
             H.L.(E.)

        The following additional cases were cited in argument:
н       Armstrong v. Armstrong [1892] P. 98
        Erhmann v. Ehrmann [1896] 2 Ch. 611, C.A.
        Mike Trading and Transport Ltd. v. R. Pagnan & Fratelli (The Lisboa)
            [1980] 2 Lloyd's Rep. 546, C.A.
        North Carolina Estate Co. Ltd., in re (1889) 5 T.L.R. 328
Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 4 of 23




  26
                     South Carolina Co. v. Assurantie N.V. (H.L.(E.))       (1987)
       Straker Brothers & Co. v. Reynolds (1889) 22 Q.B.D. 262                       A
       Westinghouse Electric Corporation Uranium Contract Litigation M.D. L.
            Docket No. 235 (Nos. 1 and 2), In re [1978] A.C. 547; [1978] 2 W.L.R.
           81; [1978] 1 Ai E.R. 434, H.L.(E.)

     APPEAL from the Court of Appeal.
     This was an appeal by leave of the House of Lords (Lord Scаrman,
  Lord Templeman and Lord Mackay of Clashfern) dated 19 November В
  1985 by the defendants, Assurantie Maatschappij "De Zeven Provincien"
  N.V., in the first action, and by the first defendants, Al Ahlia Insurance
  Co., and by the second defendants, Arabian Seas Insurance Co. Ltd., in
  the second action brought by the plaintiffs, South Carolina Insurance
  Co. from the judgment dated 23 May 1985 of the Court of Appeal
  (Griffiths, Slade and Lloyd L.JJ.) which affirmed orders made on 25 C
  April 1985 by Hobhouse J., the effect of which was to restrain the
  defendants from taking any further steps in proceedings before a Federal
  District Court of the United States for production and inspection of
  documents against a number of companies and individuals not party to
  the present actions.
     The facts are set out in the opinion of Lord Brandon of Oakbrook.
                                                                                     D
      Robert Alexander Q. C. and Jonathan Sumptiors Q. C. for the
  defendants. The point raised by this appeal is novel. The question can
  be stated in this way: in what circumstances (if any) may the English
  courts restrain a party to an English action from availing himself of the
  process of a foreign court for the purpose of obtaining evidence relevant
  to the English action? The most authoritative decisions in this branch of          E
  the law are those of this House in Siskiпа (Owners of cargo lately laden
  on board) v. Distos Compania Naviera S.A. [1979] A.C. 210; Castanho
  v. Brown & Root (U.K.) Ltd. [1981] A.C. 557 and British Airways
  Board v. Laker Airways Ltd. [1985] A.C. 58.
      In the present case the defendants against whom injunctive relief is
  sought availed themselves of a right open to them under the federal law            F
  of the United States and applied to a United States district court for an
  order requiring persons resident in the United States, but who were not
  parties to the English proceedings, to give pre-trial discovery of
  documents relevant to the English action. The particular issue, therefore,
  in this appeal is whether in the present circumstances it is right for the
  English court to restrain the defendants from prosecuting further the
  proceedings in the United States district court.                                   G
     The rules of procedure in England provide a means whereby
  discovery can be obtained between parties to an action and witnesses
  can be subpoenaed to appear at the trial with relevant documents in
  their possession. The rules of procedure do not provide an exhaustive or
  exclusive code which prohibit a party from obtaining documents in any
  way other than those provided by the rules. For example, if a stranger             ~
  to the action is prepared to give documents voluntarily to a party, that
  party is entitled to receive them without obtaining a subpoena. Further,
  a party may use the facilities of the courts of a friendly foreign state if
  that state is willing for them so to do. The defendants concede that
    Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 5 of 23




                                                                               27
     I A.C.           South Carolina Co. v. Assurantie N.V. (H.L.(E.))

A     there are limits to this principle. Thus, it is inapplicable where it would
     be unconscionable for a party to obtain discovery, for example, of
     documents which in this country are subject to professional privilege.
          The documents sought are relevant to the defences pleaded in the
     action which in turn reflect enquiries which were pursued before the
     action was brought. The plaintiffs obtained the injunction in spite of
     refusing the defendants consent to have access to the documents in
B     question. Since then they have granted the defendants access but it is
     the view of the defendants' solicitors that the strangers to the action
     have not made proper disclosure. The documents are not in the power
     or possession or control of the plaintiffs; therefore it is difficult to see
     why they object to disclosure. If the strangers to the action were in this
     country they could be required to produce the documents by subpoena
C     duces tecum. As to any suggestion that the defendants could have
     applied for letters rogatory under R.S.C., Ord. 39, r. 2, the procedure is
     cumbersome and expensive and they can be issued only where other
     efforts have been made to obtain the documents in question.
          As stated previously, after the Court of Appeal gave judgment the
     plaintiffs did arrange for the defendants to have controlled access to
     certain documents in the possession of certain third parties resident in
D    the United States. This was a facility which the defendants hoped would
     make the prosecution of the present appeal unnecessary. However, the
     restrictions imposed upon the defendants' inspection of documents made
     the facilities which were offered to them most unsatisfactory. They have
     therefore with regret concluded that certain documents have been
     withheld in a manner which can be remedied only by the compulsory
E    procedure of the United States district court.
          28 United States Code, section 1782, is a clear provision enabling
     parties to an English action to obtain from the courts of the United
     States documents for use in proceedings in this country. That being the
     rule, the question then arises: on what principle should the English court
     prevent disclosure where the United States courts would allow disclosure
     directed to a company which is subject to the jurisdiction of the United
F    States courts? It is the plaintiffs' contention that in the circumstances it
     is unconscionable for the defendants to apply for disclosure of these
     documents. The Court of Appeal held that in principle a party to
     litigation in this country should not avail itself of 28 United States Code,
     section 1782, against non-parties resident in the United States.
          Reliance is placed on the following propositions: (i) In principle it is
G     open to the defendants to seek material to enable them to conduct their
     case and to obtain that material as early as possible. A party can gather
     evidence for use in litigation either through the use of English procedures
     or through other means. (ii) There is no objection to these other means
     including means provided by United States proceedings. This does not,
     as the Court of Appeal suggested, deprive the English court of control
     over the proceedings. (iii) Caution is required before the conduct of any
H     foreign proceedings is restrained. (iv) The use of the United States
     processes could be restrained by injunction if it involved the breach of
     some legal or equitable right of the party claiming the injunction or was
     unjust or unconscionable to that other party but not otherwise. The
Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 6 of 23




   28
                   South Carolina Co. v. Assurantie N.V. (H.L.(E.)) (19871
   defendants dissent from the general approach of the Court of Appeal in
   the present case.
       As to the authorities, reliance is placed on Siskina (Owners of cargo
   lately laden on board) v. Distos Compania Naviera S.A. [1979] A.C.
   210, 211с—D, 255E-Сј, 256н-257, per Lord Diplock. As to Castanho v.
   Brown & Root (U.K.) Ltd. [1981] A.C. 557, see per Lord Scarman, at
   pp. 572E-G, and 574D. It is to be noted that that was a forum conveniens
   case. In British Airways Board v. Laker Airways Ltd. [1985] A.C. 58,
   the observations of Lord Diplock at pp. 80n-в et seq., and Lord
   Scarman at p. 95с, show that the category of cases there under discussion
   have no relevance to the issue in the present case. The defendants
   would apply by analogy to the present case the observations of Dunn
   L.J. in Mike Trading and Transport Ltd. v. R. Pagnan & Fratelli (The
   Lisboa) [1980] 2 Lloyd's Rep. 546, 551.
       On the facts of the present case it is not unreasonable or unjust for
   the defendants to apply for the documents in question. It is said that the
   documents would be obtained earlier than if they were obtained by
   subpoena in the English proceedings. But this is only a quirk of English
   procedure. The advantage of being able to obtain the documents at an
   earlier stage of the proceedings is in no way unconscionable to the
   plaintiffs. This is particularly so since otherwise they are not likely to be
   obtained at all. The defendants do not accept that the procedure by way
   of letters rogatory is open to them. Further, it is an expensive procedure.
   It cannot be unjust or unconscionable for the defendants to take the
   "direct route" for obtaining these documents.
       As to the United States authorities cited by Griffiths L.J. [1986]
   Q.B. 348, 357, those authorities are not contemplating the situation
   which has arisen in the present case. The principles laid down by the
   Court of Appeal here it may be said to act unconscionably against the
   defendants rather than the plaintiffs. [Reference was also made to In re
   North Carolina Estate Co. Ltd. (1889) 5 T.L.R. 328; Straker Brothers &
   Co. v. Reynolds (1889) 22 Q.B.D. 262, and Bank of Tokyo Ltd. v.
   Karoon (Note) [1987] A.C. 45.]
       Kenneth Rokison Q. C., Christopher Symons and Thomas Weitzman
   for the plaintiffs. Attention is drawn to the width of the inquiry
   requested by the defendants in the United States proceedings. They are
   seeking third party discovery which would not be allowed at all in
   England. The United States court will not allow that which would not be
   allowed by the court hearing the substantive issue between the parties.
   The defendants are in effect seeking to take part of the English
   proceedings out of the jurisdiction and control of the English court. The
   difference between the disclosure of documents as a result of letters of
   request and the present case is that the defendants here have first gone
   to the foreign court and requested that court to make an order in
   English proceedings.
       In re Westinghouse Electric Corporation Uranium Contract Litigation
   M.D.L. Docket No. 235 (Nos. 1 and 2) [1978] A.C. 547, is the antithesis
   of the present case. The House there held that an English court will not,
   even when so requested by a foreign court, make an order in respect of
   an English person or company requiring that person or company to give
     Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 7 of 23




                                                                              29
      1  A.C.            South Carolina Co. v. Assurantie N.V. (H.L.(E.))
A      documentary or testamentary discovery for the purposes of the foreign
      proceedings. The present case is the reverse position since although the
      American court is being asked to assist the English court, the American
      court is being asked to admit a wider class of documents than is
      allowable under English procedure. It is thus an even stronger case than
      the Westinghouse case. The correct way for the defendants to proceed in
      the present issue is under R.S.C., Ord. 39, r. 1. Further, Ord. 38, r. 9
13     specifically relates to depositions in any cause or matter and links them
      to those under Ord. 39, r. 1.
          The approach of Griffiths L.J. in the Court of Appeal is adopted.
      The plaintiffs are prejudiced by the American procedure because the
      defendants can obtain documents which could not be obtained under
      English procedure. Further, the plaintiffs are necessarily prejudiced by
C      the costs and expense of the American proceedings for they are bound
      to take part in those proceedings to protect their interests. The question
      also arises whether, if the English court would not make an order for
      third party discovery as sought by the defendants, the American court
      would make any order at all. It is plain from the American decisions in
      !n re Court of Commissioner of Patents for Republic of South Africa
      (1980) 88 F.R.D. 75, 77, and John Deere Ltd. and Deere & Co. v.
D      Sperry Corporation (1985) 754 F. 2d 132, 135, 136, that a United States
      court will only grant an applicant an order under 28 United States Code,
      section 1782, if it is satisfied that an order of the same nature would be
      made in like circumstances by the foreign court seised of the dispute at
      that stage of the proceedings. The effect of those decisions is that any
      American court properly advised as to English law on discovery would
E      deny the defendants' request as being for third party discovery which is
      not allowable under English procedure. If it be said that this question
      can be left for the United States district court to decide, the answer is
      that it is better for the English court to deal with the matter and "nip it
      in the bud." It may be that the United States court would not be
      properly advised as to the relevant English law.
          The English court has jurisdiction to restrain a party to proceedings
F      pending in England from seeking or continuing to seek interlocutory
      orders in a foreign jurisdiction for the purposes of those proceedings.
      The English court has an inherent jurisdiction to control its own
      proceedings. Further, it is well established that where proceedings are
      pending before the English court, and proceedings are brought in a
      foreign jurisdiction which concern the same issues, the English court has
G     a discretionary jurisdiction either to stay the English proceedings or to
      restrain by injunction a party to those proceedings from continuing to
      proceed in the foreign court. This jurisdiction was recognised by this
      House in British Airways Board v. Laker Airways Ltd. [1985] A.C. 58,
      800—F per Lord Diplock. This jurisdiction is commonly invoked in the
      so-called "forum conveniens" cases, where there is a choice of forum for
      determination of substantive issues between the parties. See per Lord
H      Scаrmаn, at p. 95f. This jurisdiction must also exist where the foreign
      proceedings are of a purely interlocutory nature, but which overlap with
      the normal interlocutory processes before the English court. Indeed, it is
      an obvious and an "a fortiori" case. Thus here the United States
Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 8 of 23




   30
                   South Carolina Co. v. Assurantie N.V. (H.L.(E.))          [1987)
   proceedings are   only ancillary   proceedings      and   therefore there is no    А
   reason why the English court should not have granted the injunction
   appealed against.
       The Lisboa [1980] 2 Lloyd's Rep. 546 is distinguishable because that
   was a case where proceedings were started in Venice in order to obtain
   security if the action was subsequently instituted in Italy. That case
   cannot be described as one of a foreign court's interlocutory jurisdiction
   being invoked in English proceedings. It was not an interlocutory                  B
   application for the purposes of English proceedings. The line of cases
   cited by Robert Goff L.J. in Bank of Tokyo Ltd. v. Kanon (Note)
   [1987] A.C. 45, is closer to the present case. The present case is one
   where it is proper to grant an injunction to protect the jurisdiction of
   the English court.
       Armstrong v. Armstrong [1892] P. 98 lays down the correct approach             C
   to the present problem; the principles stated there are applicable to the
   present case. The essential question is: who should have control over the
   present matter? The true answer is that it should be the English court
   which should have control.
       Suppose that in the present case the plaintiffs had attempted in the
   United States Court to obtain pre-trial depositions from the defendants'
   employees. Such an application would surely be restrained because it               D
   would be so alien to English procedure. So also third-party discovery is
   alien to English procedure. The matter can be tested by the following
   example. If a party went to an English court and asked it to issue letters
   rogatory in relation to third parties' documents under Order 39, such an
   application would be dismissed. If the party then went to the United
   States court and requested it under 28 United States Code, section 1782,           E
   the English court should intervene on the ground that it was vexatious;
   the party having failed before the English court, it cannot obtain the
   evidence by utilising a foreign jurisdiction. But the answer cannot be
   any different merely because the party in question goes to the United
   States court first as in the present case.
       Erhmann v. Ehrmann [1896] 2 Ch. 611, shows that the English court
   will not grant letters rogatory except in relation to evidence which is            F
   directly relevant to the issues in the case. Wider "discovery" will not be
   made the subject of letters rogatory—let alone in respect of documents
   held by a third party.
       In conclusion, it is the plaintiffs' contention that they have a legal or
   equitable right which it is appropriate for the English court to protect by
   injunction, namely the right, as parties to proceedings in the English             G
   court, to have those proceedings conducted in accordance with the
   procedural laws and practices of England, and of no other jurisdiction.
   Moreover, it is their contention that the defendants' application for
   interlocutory relief in the United States is unconscionable and unjust to
   the plaintiffs. If granted, it would allow the defendants to take advantage
   of procedural steps and remedies available under English procedural
   law, while at the same time avoiding some of the restrictions on those             H
   steps and remedies which would nevertheless continue to impinge upon
   the plaintiffs.
       Symons followed.
    Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 9 of 23




                                                                             31
     1 A.C.           South Carolina Co. v. Assurantle N.V. (H.L.(E.))
А        Alexander Q. C. in reply. In the present case it is accepted that there
     is an advantage under the foreign proceedings which cannot be obtained
     in the English proceedings. It is this factor which distinguishes the
     present case from Armstrong v. Armstrong [1892] P. 98, as applied by
     Robert Goff L.J. in the Tokyo Bank case (Note) [1987] A.C. 45. The
     defendants rely on the principle on which they opened this appeal,
     namely, that the plaintiffs can only succeed if they can show that the
B    defendants' application before the United States court is unconscionable.
     As to the principle adumbrated by Griffiths L.J. below, the manner in
     which a party gathers evidence is for that party. It may gather it
     voluntarily or in pursuance of a contract. These methods do not deprive
     the English court in any way of control of its own proceedings.
         [Reference was also made to In re Westinghouse Electric Corporation
C     Uranium Contract Litigation M.D.L. Docket No. 235 (Nos. 1 and 2)
     [1978] A.C. 547, 562в—F.]

        Their Lordships took time for consideration.

        29 July. LORD BRIDGE of HARWICH. My Lords, for the reasons
     given in the speech of my noble and learned friend, Lord Brandon of
D    Oakbrook, with. which I agree, I would allow this appeal.

          LORD BRANDON of OAKBRooK. My Lords, the question for decision
     in this appeal is a novel one and can be stated in this way. An action
     between A and B is pending before an English court. While it is
     pending B, exercising a statutory right potentially available to him under
E     the federal law of the United States, applies to a district court of the
     United States for an order that persons resident in the United States,
     who are not parties to the action before the English court, should give
     him pre-trial discovery of documents relevant to the issues in that
     action. In those circumstances, is it right for the English court, on the
     application of A, to grant an injunction against B prohibiting him from
F     prosecuting further his proceedings in the United States district court?
     Hobhouse J. at first instance, and the Court of Appeal (Griffiths, S1ade
     and Lloyd L.JJ.) on appeal from him, have held that it is right for such
     an injunction to be granted. The parties enjoined (for in the instant case
     there are three of them) now bring a further appeal with the leave of
     your Lordships' House.
          The background of the case is to be found in what can conveniently
G     be described as a three-tier insurance arrangement. The company which
     first insured the relevant risks was a United States company, United
     National Insurance Co. ("United National"). United National re-insured
     the risks which it had insured with another United States company,
     South Carolina Insurance Co. ("South Carolina"). South Carolina in
     turn re-re-insured the risks which it had re-insured with a number of
      other insurance companies in the London market. These other insurance
H    companies included a Dutch company, Assurantie Maatschappij "De
     Zeven Provincien" (Seven Provinces) and two Middle or Far Eastern
     companies, Al Ahlia Insurance Co. ("Al Ahlia") and Arabian Seas
     Insurance Co. ("Arabian Seas"). In or about 1984 South Carolina called
Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 10 of 23




   32
   Ø    Bendon
   ~ oat~Ø          South Carolina Co. v. Assurantie N.V. (H.L.(E.))    [1987]
   upon Seven Provinces, Al Ahlia and Arabian Seas to pay substantial            A
   sums which South Carolina claimed to be due from them under the
   contracts of re-re-insurance concerned. Seven Provinces, Al Ahlia and
   Arabian Seas refused to make the payments asked for, denying that they
   were liable to do so.
       As a result South Carolina brought two actions in the Commercial
   Court here in order to recover the sums which they claimed to be
   payable, together with interest on such sums. In the first action, which      в
   was begun on 12 December 1984, Seven Provinces is the sole defendant.
   In the second action, which was begun on 28 February 1985, Al Ahlia is
   the first defendant and Arabian Seas is the second defendant. It was the
   original intention of the solicitors acting for South Carolina to seek
   summary judgment in both actions under R.S.C., Order 14. However,
   at an application to fix a date for the hearing of the Order 14               C
   proceedings against Seven Provinces, counsel for the latter indicated that
   a number of substantial defences would be raised to South Carolina's
   claim. These defences included (1) misrepresentation or non-disclosure
   regarding the retention position on the part of South Carolina; (2) non-
   disclosure of a previous bad loss record on the business concerned; (3)
   excessive deductions from premiums; and (4) payment of claims outside
   the limits of the relevant treaty.                                            D
       The underwriting agent for United National through whom business
   was placed with it was Pacific General Agency Inc. ("P.G.A."). The loss
   adjusters who investigated the claims made against United National
   were Arthur Campbell-Husted and Co. ("Campbell-Husted"). The
   principal place of business of both P.G.A. and Campbell-Husted is in
   the State of Washington.                                                      E
       My Lords, Seven Provinces, Al Ahlia and Arabian Seas ("the re-re-
   insurers") are, by reasons of their position, remote from the facts in
   dispute, and obliged to rely for detailed information about them on such
   documents as they can obtain from South Carolina or P.G.A. and
   Campbell-Husted. The latter two, however, were not the agents of
   South Carolina in connection with the relevant transactions; it follows
   that discovery of documents by South Carolina in the two actions in           F
   England would not extend to relevant documents held by them. In this
   situation, if the re-re-insurers are to achieve their legitimate object of
   inspecting and copying where necessary, relevant documents held by
   P.G.A. and Campbell-Husted, some other means have to be found to
   enable them to do so.
       In November 1984, after South Carolina had put forward its claims         G
   against the re-re-insurers, but before the two actions in England were
   begun, the latter had asked P.G.A. if they could inspect the documents
   in which they were interested at Seattle on 7 December 1984. P.G.A.
   referred the request to their principal, United National, which in turn
   consulted South Carolina. It appears that, on the advice of South
   Carolina's English solicitors, the request for inspection was, in effect,
   refused. The two actions in England were subsequently begun.                  H
       My Lords, 28 United States Code, section 1782, provides:
         "Assistance to foreign and international tribunals and to litigants
         before such tribunals. (a) The district court of the district in
 Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 11 of 23




                                                                                33
     1 A.C.          South Carolina Co. v. Assurantie N.V. (H.L.(E.)) Ø     Brandon
                                                                       of 0aj'brook
A        which a person resides or is found may order him to give his
         testimony or statement or to produce а document or other thing
         for use in a foreign or international tribunal. The order may be
         made pursuant to a letter rogatory issued, or request made, by a
         foreign or international tribunal or upon the application of any
         interested person and may direct that the testimony or statement
         be given, or the document or other thing be produced, before a
B&       person appointed by the court. By virtue of his appointment, the
         person appointed has power to administer any necessary oath and
         take the testimony or statement. The order may prescribe the
         practice and procedure, which may be in whole or in part the
         practice and procedure of the foreign country or the international
         tribunal, for taking the testimony or statement or producing the
C&       document or other thing. To the extent that the order does not
         prescribe otherwise, the testimony or statement shall be taken,
         and the document or other thing produced, in accordance with
         the Federal Rules of Civil Procedure."

       On 28 March 1985, before the re-re-insurers had served their points
   of defence and counterclaim in the two actions against them in England,
D   they applied by motion to the district court of the United States,
   Western District of Washington, at Seattle, for an order under section
   1782 above. The motion, the title of which referred to the two actions in
   England, asked for an order against P.G.A. and Campbell-Husted
   involving two matters. The first matter was the production and inspection
   of numerous specified classes of documents of the kind which could
    reasonably be expected to have come into being i❑ the course of the
E
   transaction of the insurance business which had led to United National,
   having settled claims itself, to recover from South Carolina as its re-
   insurers, and to South Carolina then claiming to recover over from the
   re-re-insurers. The second matter was the appearance of three named
   persons from P.G.A. and Campbell-Husted to give testimony by
   deposition. The motion was supported by a memorandum and an
F affidavit.
       Notice of the re-re-insurers' motion was served on P.G.A. and
   Campbell-Husted. South Carolina was also served with notice of the
   motion, or otherewise made aware of its having been lodged. Neither
   P.G.A. nor Campbell-Husted appeared before the district court to resist
   the application. South Carolina, however, did so appear, and having
G   indicated their objection to it, was given until 29 April 1985 to file its
   affidavit in opposition. It is to be inferred from the foregoing that
   neither P.G.A. nor Campbell-Husted objects to producing the documents
   listed in the motion for inspection, and where necessary for copying, by
   the re-re-insurers, and that it is only the objection of South Carolina
   that has stood in the way of their doing so.
~&     On 24 April 1985, before the date fixed for filing its affidavit in
   opposition in the United States district court, South Carolina issued
   summonses in the two actions in England. By their summonses South
   Carolina sought (1) an order that the re-re-insurers should withdraw
   their application to the United States district court, (2) an injunction
                                                                 1987   A.C.-2
Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 12 of 23




  34
                   South Carolina Co. v. Assurantte N.V. (H.L.(E.))
  [opa ~~naon
  of OakbØ                                                          [1987]
  restraining the re-re-insurers from proceeding further with such
  application, and (3) а declaration that the application was an abuse of
  the process of the English court.
      My Lords, the summonses were heard by Hobhouse J. on 25 April
  1985. He declined to make the declaration asked for, but granted South
  Carolina injunctions restraining the re-re-insurers until further order
  from taking any further steps in their motion before the United States
  district court and from enforcing any order made by that court on such
  motion. The main ground on which Hobhouse J. decided to grant such
  injunctions appears from pp. 10 and 11 in Appendix I to the printed
  case. Having set out what he called the framework of the matter, he
  said:
       "It involves a question of principle as to whether or not the English
       court should retain the control of its own procedure and the
       proceedings that are before it. I have no doubt that the answer to
       be given to that question is that the English court should retain that
       control."

      The decision of Hobhouse J. was, as I indicated earlier, affirmed by
  the Court of Appeal [1986] Q.B. 348. Griffiths L.J. gave the principal
  judgment, with which Slade and Lloyd Lл. both agreed. The main
  reason which Griffiths L.J. gave for his decision was similar to that
  relied on by Hobhouse J. He said, at p. 358:
       "Once the parties have chosen or accepted the court in which their
       dispute is to be tried they must abide by the procedure of that
       country and that court must be master of its own procedure.
       Litigation is expensive enough as it is, and if a party fighting a case
       in this country has to face the prospect of fighting procedural battles
       in whatever other jurisdiction his opponent may find a procedural
       advantage it may impose intolerable burdens, and encourage the
       worst and most oppressive form of procedural forum shopping. We
       should set our face against any such situation developing.
            "Severe dislocation to the timetable of the English litigation is a
       readily foreseeable consequence of unrestrained access to foreign
       procedural remedies. This is likely to cause hardship or inconvenience
       not only to the other party to that litigation but will also affect
       other litigants whose cases are listed upon forecasts dependent upon
       litigation being conducted in accordance with our own rules of
       procedure. As the judge said, the court will lose control of its own
       proceedings. Furthermore, one party might be able to gain a very
       unfair advantage in the English procedure if he was able to take the
       deposition of and cross-examine a witness whom he would never
       call on his own behalf at the trial, for example, the employees or
       business associates of his opponent. I think Mr. Sumption [counsel
       for the re-re-insurers] recognised this when he said he would be
       content to accept the stay in respect of his application to take the
       depositions of the witnesses from P.G.A. and Arthur Campbell-
       Husted & Co. I am therefore satisfied that as a matter of principle
       the court must have an inherent jurisdiction to make any necessary
Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 13 of 23




                                                                               35
     1 A.C.          South Carolina Co. v. Assurantie N.V. (H.L.(E.)) Lord Brandon
                                                                       of OakbØk
A         order to ensure that the litigation is conducted in accordance with
          its own procedures."
       My Lords, before examining the question whether Hobhouse J. and
   the Court of Appeal were right or wrong to grant the injunctions now
   appealed against, it is necessary to draw attention to a number of
   preliminary matters.
B&     The first matter to which attention needs to be drawn is the existence
   of an essential difference between the civil procedures of the High Court
   in England on the one hand, and of courts of the United States on the
   other, with regard to what may be compendiously described as pre-trial
   discovery. Under the civil procedure of the High Court in England, pre-
   trial discovery may take two forms. The first form, which is far and
C   away the more common, is by way of disclosure and inspection of
   relevant documents under R.S.C., Ord. 24. The second form, which is
   comparatively rare, is by way of the asking and answering on oath of
   interrogatories under R.S.C., Ord. 26. Such discovery is, however,
   subject to two important limitations, one relating to its scope and the
   other to the stage of an action at which it normally takes place. So far as
   the scope of discovery is concerned, it is limited to the disclosure and
D   inspection of documents in the possession or power of the parties to the
   action, or to the asking and answering on oath of interrogatories as
   between such parties. So far as the stage of an action at which discovery
   normally takes place is concerned, it is the general rule that the two
   forms of discovery to which I have referred do not take place until the
   formal pleadings by both sides have been completed and the issues in
    disputes thereby fully and clearly defined. In this connection, however,
E
   it is right to say that the court has power to order either form of
   discovery at any stage of an action, including a stage earlier than the
   completion of pleadings; but such power is rarely exercised and then
   only on special grounds, for instance when discovery is needed in order
   that justice may be done in interlocutory proceedings.
       Because of the first limitation to which I have referred, there is no
F   way in which a party to an action in the High Court in England can
   compel pre-trial discovery as against a person who is not a party to such
   action, either by way of the disclosure and inspection of documents in
   his possession or power, or by way of giving oral or written testimony. I
   would, however, stress the word "compel" which I have used in the
   preceding sentence, for there is nothing to prevent a person who is not a
G& party to an action from voluntarily giving to one or other or both parties
   to it either disclosure and inspection of documents in his possession or
   oral or written testimony.
       The procedure of the High Court in England, while not enabling
   parties to an action to compel pre-trial discovery as against a person
   who is not a party to such action, nevertheless affords ample means by
   which such a person, provided that he is within the jurisdiction of the
~ court, can be compelled either to give oral testimony, or to produce
   documents in his possession or power, at the trial of the action itself.
   Under R.S.C., Ord. 38, Part II, such a person may be compelled to give
   oral testimony at the trial by the issue and service on him of a subpoena
Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 14 of 23




  36
   iona
       aГ° ~O"       South Carolina Co. v. Assurantie N.V. (H.L.(E.))      [1987]
  ad testificandum, or to produce documents in his power or possession              А
  (so long as they are adequately described and defined) by the issue and
  service on him of a subpoena duces tecum. The issue of such subpoenas
  is in the first instance a ministerial rather than а judicial act, and а party
  may therefore issue subpoenas of either kind as he thinks fit; the court,
  however, has power to set aside any subpoena on proper grounds, for
  instance, irregularity of form, irrelevance, oppressiveness or abuse of the
  process.                                                                          I3
      The procedure of the High Court in England includes a further
  power of the court, conferred on it by R.S.C., Ord. 38, r.13, to order
  any person to attend any proceedings in a cause or matter and produce
  any document to be specified or described in the order, the production
  of which appears to the court to be necessary for the purpose of that
  proceeding. It has, however, long been established that this rule is not          C
  intended to be used, and cannot properly be used, to enable a party to
  an action to obtain pre-trial disclosure and inspection of documents in
  the possession or power of a person who is not a party to such action. It
  is a rule of limited application, involving the production of a document
  or documents to the court itself rather than to either of the parties to an
  action.
      My Lords, the civil procedure of courts in the United States differs          D
  essentially from that in the High Court in England in that under it
  parties to an action can compel, аs against persons who are not parties
  to it, a full measure of pre-trial discovery, including both the disclosure
  and production for inspection and copying of documents, and also the
  giving of oral or written testimony. This power of compulsion can be,
  and regularly is, used at an early stage of an action.                            E
      The second matter to which attention needs to be drawn is that 28
  United States Code, section 1782, as appears from its terms which I set
  out earlier, expressly provides that an order made under it may prescribe
  the practice and procedure, which may be in whole or in part the
  practice and procedure of the foreign country or the international
  tribunal, for taking the testimony or statement or producing the
  document or other thing; and that, to the extent that the order does not          F
  prescribe otherwise, the testimony or statement shall be taken, and the
  document or other thing produced, in accordance with the Federal Rules
  of      Procedure.
      Reference was made in the two courts below and again in your
  Lordships' House to certain United States authorities which bear on the
  exercise of a district court's powers under section 1782. In a decision of        G
  the United States District Court of Pennsylvania, In re Court of the
  Commissioner of Patents for Republic of South Africa (1980) 88 F.R.D.
  75, 77, Judge Newcomer said:
       "[1, 2] It is of great concern to this court that counsel for opponent
       has not been able to represent to this court that the documents and
       testimony for which opponents request a discovery order are
       discoverable under Sоuth African law. Indeed, discussions with               H
       counsel lead this court to suspect that these materials would not be
       available through South African procedures. Clearly, this court
       should not by its exercise of the discretion allowed it under section
    Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 15 of 23




                                                                                  37
      1 A.C.            South Carolina Co. v. Assurantie N.V. (H.L.(E.))   Ø   Вгºndоп
                                                                           of ОYkbØk

А         1782 allow litigants to circumvent the restrictions imposed on
          discovery by foreign tribunals. Few actions could more significantly
          impede the development of international co-operation among courts
          than if the courts of the United States operated to give litigants in
          foreign cases processes of law to which they are not entitled in the
          appropriate foreign tribunals."
B      Further in John Deere Ltd. and Deere & Co. v. Sperry Corporation
      (1985) 754 F.2d 132, 135, Judge Garth, giving the judgment of the
      United States Court of Appeals for the Third Circuit, said:
           "As a co-operative measure, section 1782 cannot be said to ignore
           those considerations of comity and sovereignty that pervade
           international law. A grant of discovery that trenched upon the
C          clearly established procedures of a foreign tribunal would not be
           within section 1782."
          My Lords, it was contended for South Carolina, on the basis of these
      authorities, that the re-re-insurers' application to the district court of the
      United States was bound to fail. The ground relied on was that, since
      the procedure of the High Court in England did not enable parties to an
D      action to compel pre-trial discovery against persons not parties to it, the
      district court would not permit the re-re-insurers to circumvent that
      limitation by granting them an order for such discovery under section
      1782.
          It appears to me that there may well be considerable force in this
      contention. It is not possible, however, for your Lordships, on the
      limited material before you, to decide for yourselves in advance how the
E     United States district court would see fit to exercise the discretion
      conferred on it by section 1782, in the particular circumstances of this
      case, and having regard to the characteristics of civil procedure in the
      High Court in England which I endeavoured to summarise earlier.
          The third matter to which attention needs to be drawn concerns
      certain changes in the positions of the parties which have occurred since
F      the original hearing of South Carolina's two summonses before
      Hobhouse J. The first change of position relates to the memorandum
      lodged in support of the re-re-insurers' application to the United States
      district court, in which they asserted:
            "As evidenced by the attached affidavit of Francis Otley Mackie the
            petitioners herein are seeking this court's assistance in obtaining
            information and documentation which is necessary, material and
G           relevant to litigation pending in the courts of England for use in
            those proceedings. The affidavit further establishes that were all the
            parties residents of England, the requested discovery would be
            permitted pursuant to the rules of procedure and discovery in
            England. Accordingly, the petitioners' motion for taking of testimony
            and the production of documents should be granted."
H        Mr. Mackie, whose affidavit is referred to at the beginning of the
      above passage, is a partner in the firm of solicitors acting for the re-re-
      insurers in the two actions in England. The relevant part of that affidavit
      is paragraph 12, in which Mr. Mackie deposed, inter alia, as follows:
Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 16 of 23




   38
   ~
   Øo,kpØ~          South Caroпnа Co. v. Assurantie N.V. (H.L.(E.))   f1987)
        "Discovery of such documentation and testimony is permitted                A
        according to the English rules of procedure .... Petitioners would
        be able to obtain writs of subpoena duces tecum issued by the High
        Court of England . . . directing these entities to produce the
        documents requested and directing them individually to appear and
        give testimony at depositions."
       These statements in the re-re-insurers' memorandum and Mr.                  B
   Mackie's affidavit were criticised by Hobhouse J. and by Griffiths L.J. in
   the Court of Appeal as giving such an incomplete and inaccurate
   account of the procedure of the High Court in England with regard to
   discovery as seriously to mislead the United States district court. Griffiths
   L.J., however, expressly acquitted Mr. Mackie of any deliberate intention
   to mislead. Before your Lordships Mr. Robert Alexander, who appeared            C
   as leading counsel for the appellant re-re-insurers, accepted unreservedly
   that the passages in question were incomplete and inaccurate, and as a
   consequence liable to mislead. The main error, as will be apparent, is
   the failure to distinguish clearly between compelling a person not a party
   to an action to give pre-trial discovery on the one hand, and compelling
   him to give oral evidence and produce documents at the trial itself on
   the other hand. I think that it is right for your Lordships to say that the     D
   criticisms of that error made by the two courts below were fully justified
   and that it is щost unfortunate that it should ever have occurred. That
   said, however, having regard to the admission of such error freely made
   by Mr. Alexander for the re-re-insurers, and having regard further to
   the summary which I endeavoured to give earlier of the relevant
   procedure of the High Court in England, it seems to me that the error is
                                                                                   E
   no longer of significance in the consideration of this appeal.
       The second change of position concerns the scope of the re-re-
   insurers' application to the United States district court. As I indicated
   earlier, that application as originally framed covered two distinct matters:
   first, the production and inspection of specified classes of documents;
   and, secondly, the appearance of three named persons from P.G.A. and
   Campbell-Husted to give testimony by depositions. On the face of the            F
   motion it appeared that what the re-re-insurers were seeking in relation
   to the second of these matters was the taking of oral evidence from the
   persons named relevant to the issues in the English actions, such
   evidence to be recorded in depositions. Before the Court of Appeal,
   however, Mr. Sumption for the re-re-insurers expressly abandoned any
   intention to achieve this end, and before your Lordships Mr. Alexander          G
   made it clear that the appearance of the named persons was only sought
   for the purpose of their producing and identifying the relevant documents
   held by P.G.A. and Campbell-Husted, and in no way for the purpose of
   their giving oral evidence to be recorded in depositions with regard to
   issues of fact arising in the English actions.
       The third change of position arises from the stage which the two
   actions in England have now reached. At the time when South Carolina's          ~
   applications first came before Hobhouse J. the re-re-insurers had not yet
   served their points of defence and counterclaim, so that the issues
   between the parties had not yet been defined by pleadings and no
     Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 17 of 23




                                                                                   39
       1 A.C.           South Carolina Co. v. Assurantie N.V. (H.L.(E.))   Lord Brandon
                                                                            of OakbØk

A       discovery of documents as between the parties had yet taken place.
       Hobhouse J. regarded this as a significant matter in exercising the
       discretion to grant injunctions which he held that he had. During the
       hearing before the Court of Appeal, however, the re-re-insurers served
       points of defence and counterclaim, and since then discovery of
       documents as between the parties has taken place. The actions in
       England are, therefore, much further advanced than they were when
13     South Carolina's applications first came before the judge.
           The fourth change of position is this. Following the decision of the
       Court of Appeal South Carolina arranged for the re-re-insurers to have
       controlled access to certain documents held by P.G.A. and Campbell-
       Husted. According to the re-re-insurers, however, substantial restrictions
       were imposed by South Carolina on the documents which they were
C       allowed to inspect under this arrangement. It is the re-re-insurers' case,
       therefore, that their application to the United States district .court
       remains necessary in order to enable them to have inspection of other
       documents to which, by reason of the control exercised by South
       Carolina, they have not so far had access. Your Lordships were not
       asked to go into the details of these matters, which are in dispute
       between the parties, and it is right, I think, for the purposes of this
D       appeal for your Lordships to proceed on the basis that the re-re-insurers
       have at least an arguable case with regard to them.
           The fifth and final matter to which attention should be drawn is that
       the judge of the United States district court before whom the re-re-
       insurers' application under section 1782 is pending has helpfully directed
       that further proceedings in that application should be stayed until the
E       determination first of the re-re-insurers' appeal to the Court of Appeal,
       and then of their further appeal to your Lordships' House.
            My Lords, having drawn attention to these various preliminary
       matters, I turn to consider whether the injunctions granted by
       Hobhouse J. and affirmed by the Court of Appeal should be allowed to
       stand. I put the question in that form because of the various ways
       described by me above in which the positions of the parties have
F       changed since the original hearing before Hobhouse J.
            As appears from the passages from the judgments of Hobhouse J.
       and Griffiths L.J. which I set out earlier, both courts below treated
       South Carolina's applications for injunctions as raising matters of
       principle for decision. 1 have no doubt that they were right so to treat
       them. Putting the point differently, the question which your Lordships
G       have to decide is whether the circumstances of the case are such as to
       give the court power to grant the injunctions at all, and not whether,
       there being such power, it was a proper exercise of discretion to grant
       them rather than to refuse them.
           In considering the question which I have formulated, it will be
       helpful in the first place to state certain basic principles governing the
       grant of injunctions by the High Court. The first basic principle is that
H       the power of the High Court to grant injunctions is a statutory power
       conferred on it by section 37(1) of the Supreme Court Act 1981, which
       provides that "the High Court may by order (whether interlocutory or
       final) grant an injunction in all cases in which it appears to the court to
Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 18 of 23




   40
   Ø
                     South Carolina Co. v. Assurantie N.V. (H.L.(E.))
        ~вΡnaoo
   of OakbØk                                                              [1987]
   be just and convenient to do so." That provision is similar to earlier          A
   provisions of which it is the successor, namely, section 45(1) of the
   Supreme Court of Judicature (Consolidation) Act 1925 and section 25(8)
   of the Supreme Court of Judicature Act 1873. The second basic principle
   is—that, although the terms of section 37(1) of the Act of 1981 and its
    predecessors are very wide, the power conferred by them has been
   circumscribed by judicial authority, dating back many years. The nature
   of the limitations to which the power is subject has been considered in a       B
   number of recent cases in your Lordships' House; Siskiпа (Owners of
   cargo lately laden on board) v. Distos Compania Naviera S.A. [1979]
   A.C. 210; Castanho v. Brown & Root (U.K.) Ltd. [1981] A.C. 557; and
    British Airways Board v. Laker Airways Ltd. [1985] A.C. 58. The effect
   of these authorities, so far as material to the present case, can be
   summarised by saying that the power of the High Court to grant                  C
   injunctions is, subject to two exceptions to which I shall refer shortly,
   limited to two situations. Situatиon (1) is when one party to an action
   can show that the other party has either invaded, or threatens to invade,
   a legal or equitable right of the former for the enforcement of which the
   latter is amenable to the jurisdiction of the court. Situation (2) is where
   one party to an action has behaved, or threatens to behave, in a manner
   which is unconscionable. The third basic principle is that, among the           D
   forms of injunction which the High Court has power to grant, is an
   injunction granted to one party to an action to restrain the other party
   to it from beginning, or if he has begun from continuing, proceedings
   against the former in a foreign court. Such jurisdiction is, however, to
   be exercised with caution because it involves indirect interference with
   the process of the foreign court concerned.
                                                                                   E
       The latter form of injunction may be granted in such circumstances
   as to constitute an exception to the second basic principle stated above.
   This may occur where one party has brought proceedings against another
   party in a foreign court which is not the forum conveniens for the trial
   of the dispute between them, as that expression was defined and applied
   in MacShannon v. Rockware Glass Ltd. [1978] A.C. 795. In such a case
   the party who has brought the proceedings in the foreign court may not,         F
   by doing so, have invaded any legal or equitable right of the other
   party, nor acted in an unconscionable manner. The court nevertheless
   has power to restrain him from continuing his foreign proceedings on
   the ground that there is another forum in which it is more appropriate,
   in the interests of justice, that the dispute between the parties should be
   tried. The present case, however, is not concerned with a choice                G
   between two competing forums for the trial of a dispute, and the
   exception to which I have just referred is therefore not relevant to it.
       The power of the court to grant Mareva injunctions may-also, before
   it was statutorily recognised, have been a further exception to the
   second basic principle stated above. That power, however, has now
   been expressly recognised by section 37(3) of the Supreme Court Act
   1981, and again the present case is in no way concerned with it.                H
       Ignoring these exceptions, therefore, and applying the basic principles
   which I have stated to the present case, the first question for
   consideration is whether South Carolina has shown that what I have
Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 19 of 23




                                                                               41
    1 A.C.           South Carolina Co. v. Assurantie N.V. (H.L.(E.))   Loyd В лao~
                                                                         o~ o   Ø
A   described above as situation (1) exists. Has South Carolina shown that
   the re-re-insurers, by beginning and intending to prosecute their
   application to the United States district court, has invaded, or threatened
   to invade, a legal or equitable right of South Carolina for the
   enforcement of which the re-re-insurers are amenable to the jurisdiction
   of the court? It was contended by Mr. Rokison on behalf of South
   Carolina that South Carolina did indeed have such a legal or equitable
B   right, but it appeared to me that he had great difficulty in formulating
   the legal or equitable right on which he relied. Neither of the courts
   below decided as they did on the basis that the re-re-insurers had by
   their conduct invaded a legal or equitable right of South Carolina, and I
   cannot see how such a case can be made out. I would therefore hold
   that South Carolina has not shown that situation (1) exists.
C&      The second question for consideration is whether South Carolina has
   shown that what I have described above as situation (2) exists. Has
   South Carolina shown that the re-re-insurers, by beginning and intending
   to prosecute their application to the United States district court, have
   acted in a manner which is unconscionable? It is difficult, and would
   probably be unwise, to seek to define the expression "unconscionable
   conduct" in anything like an exhaustive manner. In my opinion, however,
D   it includes, at any rate, conduct which is oppressive or vexatious or
   which interferes with the due process of the court.
        Although neither Hobhouse J. at first instance, nor Griffiths L.J. in
   the Court of Appeal, stated in terms that they thought it right to grant
   injunctions on the ground that the conduct of the re-re-insurers in
   making their application to the United States district court was
E    unconscionable, it seems to me to be implicit in their reasons that they
   regarded it as being so. Hobhouse J. based his decision expressly on the
   need for the court to retain control of its own process, with the
   necessary implication that the re-re-insurers' conduct was aп interference
   with such control and therefore an interference with the due process of
   the court. Griffiths L.J. based his decision on three grounds: first (like
   Hobhouse J.), that the court must retain control of its own process;
F& secondly, that the civil procedure of United States courts is significantly
   different from that of English courts, and the parties, by submitting to
   the jurisdiction of an English court, must be taken to have accepted its
   procedure; and, thirdly, that unrestricted access to foreign procedural
   remedies was liable to produce hardship in the form of increased costs
   and inconvenience. I shall consider each of these grounds in turn.
G&      I consider, first, the ground that the re-re-insurers' conduct was an
   interference'with the court's control of its own process. It is not clear to
   me why this should be so. Under the civil procedure of the High Court
   the court does not, in general, exercise any control over the manner in
   which a party obtains the evidence which he needs to support his case.
   The court may give him help, certainly; for instance by discovery of
   documents inter partes under R.S.C., Ord. 24; by allowing evidence to
H   be obtained or presented at the trial in various ways under Orders 38
   and 39; and by the issue of subpoenas under Part II of Order 38, to
   which I referred earlier. Subject, however, to the help of the court in
   these various ways, the basic principle underlying the preparation and
Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 20 of 23




   42
   Lora   ~a~aun
                       South Carolina Co. v. Assurantie N.V. (H.L.(E.))             11987]
   ~ oØØ
   presentation of a party's case in the High Court in England is that it is                 A
   for that party to obtain and present the evidence which he needs by his
   own means, provided always that such means are lawful in the country
   in which they are used. It was not in dispute that, if P.G.A. and
   Campbell-Husted, uninfluenced by the control exercised over them by
   South Carolina on the advice of the Tatter's English solicitors, had freely
   and voluntarily allowed the re-re-insurers to inspect, and where necessary
   to copy, all the documents referred to in the Tatter's application, it could              B
   not possibly have been said that there had been any interference with
   the English court's control of its own process. That being so, I cannot
   see why, since the Federal law of the United States authorises an
   application of the kind made by the re-re-insurers in this case, the
   making of such application, which may or may not succeed in whole or
   in part, should be regarded as being such ari interference either. I                      C
   cannot, therefore, agree with the first ground of decision relied on by
   the Court of Appeal.
       I consider, secondly, the ground that the procedure of United States
   courts is significantly different from that of English courts, and the
   parties, by submitting to the jurisdiction of an English court, must be
   taken to have accepted its procedure. It is, no doubt, true that the re-re-
   insurers, by entering unconditional appearances in the two English                        D
   actions, can be said in a certain sense to have accepted the procedure of
   that court. Your Lordships were not, however, informed of any ground
   on which the re-re-insurers could, with any prospect of success, have
   contested the jurisdiction of the High Court in England in respect of the
   disputes which are the subject matter of the two actions concerned. Be
   that as it may, I cannot see that the re-re-insurers, by seeking to                       E
   exercise a right potentially available to them under the Federal law of
   the United States, have in any way departed from, or interfered with,
   the procedure of the English court. All they have done is what any party
   preparing his case in the High Court here is entitled to do, namely to try
   to obtain in a foreign country, by means lawful in that country,
   documentary evidence which they believe that they need in order to
   prepare and present their case. It was said that the re-re-insurers could                 F
   have applied to the High Court under R.S.C., Ord. 39, r. 2, for letters
   of request to issue to the proper judicial authorities in the United States.
   But 28 United States Code, section 1782, allows an application to be
   made either indirectly by the foreign court concerned or directly by an
   interested party, and I can see no good reason why the re-re-insurers
   should not have chosen whichever of these two alternatives they                           G
   preferred. It is, I think, of the utmost importance to appreciate that the
   reason why English procedure does not permit pre-trial discovery of
   documents against persons who are not parties to an action is for the
   protection of those third parties, and not for the protection of either of
   the persons who are parties to the action. I cannot, therefore, agree
   with the second ground of decision relied on by the Court of Appeal.
       I consider, thirdly, the ground that unrestrained access to foreign                   H
   procedural remedies was liable to cause hardship in the form of increased
   costs      and   inconvenience. So far       as   increased costs      are   concerned,
   Griffiths L.J, was referring to increased costs incurred or to be incurred
Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 21 of 23




                                                                                  43
    1 A.C.             South Caroline Co. v. Assurantie N.V. (H.L.(E.))  Lord BrandOn
                                                                          of Oa4DØk
А    by South Carolina in contesting the proceedings in the United States
    district court. If, however, the re-re-insurers are right in their contention
    that they have not yet, by reason of the control exercised by South
    Carolina, had access to all the documents to which they believe that
    they need access in order to prepare their case in the two English
    actions, it can reasonably be said that any liability for increased costs
    incurred by South Carolina is in a sense self-imposed. If they had been
B    willing to permit P.G.A. and Campbell-Husted to allow the re-re-
    insurers to inspect, and where necessary copy, all the documents to
    which the latter had sought access, the making or prosecution of the re-
    re-insurers' application to the United States district court would not
    have been necessary. In this connection it is right to stress what I have
    already stated earlier, that P.G.A. and Campbell-Husted, left to
C    themselves, would voluntarily have given the re-re-insurers permission to
    inspect, and where necessary copy, all the documents to which the latter
    sought access. It was said for South Carolina that the documents not so
    far disclosed were not relevant to the issues in the two English actions.
    If that is so, I cannot help asking myself why South Carolina has gone to
    such lengths to prevent the disclosure of such documents. So far as
    inconvenience is concerned, it is apparent that Griffiths L.J. had two
D   kinds of inconvenience in mind: first inconvenience in relation to the
    two actions immediately concerned in the form of delay in getting them
    tried and possible prolongation of the trial when it took place; and,
    secondly, inconvenience to other litigants by reason of the consequent
    dislocation of the time-table for the trial of other cases in the congested
    list of the Commercial Court. Sо far as delay is concerned, it is perhaps
E    ironical that the only result of South Carolina seeking to obtain
    injunctions against the re-re-insurers has been to increase greatly
    whatever delay the re-re-insurers' application, if allowed to proceed
    unopposed, might otherwise         have   caused. I recognise that the re-re-
    insurers' application may result in some increased costs to South
    Carolina, but these could, as I indicated earlier, have easily been
    avoided by a different attitude on South Carolina's part. I recognise also
F    that some inconvenience of the two kinds to which I have referred may
    arise from the re-re-insurers' application; but, if there is a reasonable
    possibility that such inconvenience is the price of justice being fully done
    at the trial of the two English actions, then it seems to me to be a price
    which must necessarily be paid. In any event, I cannot see how the re-
    re-insurers' application, made in what may prove to be a just cause, can,
G    solely on the ground that it occasions the extra costs and inconvenience
    under discussion, be categorised as an interference with the court's
    control of its own process. The court can control any excessive delay by
    fixing such date for the trial of the two actions as may be just, and
    nothing which the re-re-insurers can do can take away or interfere with
    the court's control in this respect. As to increased costs these will, no
    doubt, be a matter for the consideration of the Commercial judge at the
H    conclusion of the trial, and I do not think it would be right for your
    Lordships to express any views, one way or the other, about such
    matter. For these reasons I cannot agree with the third ground of
    decision relied on by the Court of Appeal.
Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 22 of 23




  44
  Ø                South Carolina Co. v. Assurantie N.V. (H.L.(E.))      11987]
       BcbØ
        í
      My Lords, the result of the views which I have expressed is that
  there was, in my opinion, no such interference with the procedure of the
  English High Court by the re-re-insurers as would amount to
  unconscionable conduct on their part, and so justify, in accordance with
  the basic principles which I stated earlier, the exercise of the court's
  power to grant injunctions against them. It follows that I would allow
  the appeal and set aside the orders of Hobhouse J. dated 25 April 1985
  and of the Court of Appeal dated 23 May 1985. As regards costs in your
  Lordships' House, I have no doubt that South Carolina should pay the
  costs of the re-re-insurers. As regards costs in the two courts below,
  different considerations may apply, first, because of the breadth of the
  re-re-insurers' application to the United States district court аs originally
  framed, and, secondly, because of the misleading nature, in the respect
  to which I referred earlier, of the memorandum and affidavit lodged in
  support of such application. I therefore think it desirable that, in
  relation to those costs, your Lordships should have the assistance of
  further argument from counsel on either side.

      LORD BRIGHTMAN. My Lords, in this appeal I respectfully differ from
  the conclusion reached by the Court of Appeal. I have had the privilege
  of studying in advance the speech of my noble and learned friend, Lord
  Brandon of Oakbrook, and I find myself wholly convinced by his
  reasons for moving that this appeal should be allowed. I agree with the
  orders that he proposes should be made.

      LORD MACKAY o f C LAsH FERN. My Lords, I have had the advantage
  of reading in draft the speeches prepared by my noble and learned
  friends, Lord Brandon of Oakbrook and Lord Goff of Chieveley. I
  agree that it would be wise to make the reservation on the matter to
  which Lord Goff of Chieveley has drawn attention but, like him, I agree
  with the conclusion reached by Lord Brandon of Oakbrook and with the
  reasons he has given for reaching that conclusion.

      LORD GOFF or CHIEVELEY. My Lords, I find myself to be in respectful
  agreement with the conclusion reached by my noble and learned friend,
  Lord Brandon of Oakbrook, on this appeal, and with the reasons given
  by him for reaching that conclusion. I wish, however, to draw attention
  to one matter upon which I have certain reservations, and to which I
  attach importance.
      I am reluctant to accept the proposition that the power of the court
  to grant injunctions is restricted to certain exclusive categories. That
  power is unfettered by statute; and it is impossible for us now to foresee
  every circumstance in which it may be thought right to make the remedy
  available. In particular, I do not regard the exercise of the power to
  restrain a person from commencing or continuing proceedings in a
  foreign forum as constituting an exception to certain limited categories
  of case in which it has been said that the power may alone be exercised.
  In my opinion, restraint of proceedings in a foreign forum simply
  provides one example of circumstances in which, in the interests of
  justice, the power to grant an injunction may be exercised. I have
Case 8:19-mc-00699-PX Document 1-43 Filed 12/06/19 Page 23 of 23




                                                                                           45
    1 A.C.           South Carolina Co.   v.   Assurantie N.V. (H.L.(E.))
                                                                                  or
                                                                                    Ø      GOA
                                                                                      Chkveley
А    elsewhere explained in detail, for reasons which it is unnecessary for me
    to repeat in the present case, why, on the basis of a line of established
    authority, I am at present inclined to the opinion that an injunction has
    generally been granted in such circumstances for the purpose of
    protecting the English jurisdiction, and why I doubt, with all respect,
    whether the speech of my noble and learned friend, Lord Scarmаn, in
    Castanho v. Brown & Root (U.K.) Ltd. [1981] A.C. 557, contains the
B   last word on the subject. I refer, in this connection, to my judgment in
    Bank of Tokyo Ltd. v. Karoon (Note) [1987] A.C. 45.
        Even so, I can see no basis for the grant of an injunction in the
    present case. In particular, in agreement with my noble and learned
    friend Lord Brandon of Oakbrook, and respectfully differing from
    Hobhouse J. and the Court of Appeal, I do not consider that the grant
C    of the injunction can be justified as necessary to protect the English
    jurisdiction on the facts of the present case. In this, I find myself
    entirely in agreement with the reasons expressed in the speech of my
    noble and learned friend, Lord Brandon of Oakbrook. I therefore agree
    that the appeal should be allowed.

                                                        Appeal allowed with costs.
D
       Solicitors: Clyde &   Co.;   Herbert Smith &         Co.
                                                                            J.   А.   G.


E




                                          NOTE
F
                                    [COURT OF APPEAL

               BANK OF TOKYO LTD.               v.   KAROON AND ANOTHER

    1984 April 3, 4, 5;                                    Ackner and Robert Goff       L.".
         May 24
G
    Injunction Jurisdiction to grant—Foreign proceedings—Interpleader
         proceedings ro determine ownership of money held by bank in
         England—Bank's subsidiary in New York providing information
        concerning claimant and his accounts—Claimant bringing pro-
        ceedings in New York against subsidiary—Whether bank entitled
        to injunction to restrain proceedings in New York
H
       APPEAL from Bingham J.
       In 1983 Mr. Majid Kanon started proceedings in New York against the
    Bank of Tokyo Ltd., a Japanese bank carrying on business in London, and also
    against a wholly-owned subsidiary of that bank, the Bank of Tokyo Trust Co.
